Attachment for Informal or Non-Responsive Amendment after Examiner Action
The reply filed on 04/04/2022 is not responsive to the prior Office action and non-compliant because of the following omission(s) or matter(s):   
The amendment filed 04/04/2022 presented amended claim 3, unamended Claim 4, amended Claims 11-14 and added newly submitted claims 25-29, where Claims 4, 11-14 and 25-29 are dependent, directly or indirectly, from amended claim 3.  Claim 3 was amended to delete the wording “with lubrication and anti-scratch properties” for a coating with a pharmaceutical primary glass container and add the wording that the coating comprises “cross-linked” for glycidoxypropyltrimethoxysilane and phenyltriethoxysilane.  Support for the amendment was indicated from ¶ 0035 of the application represented by U.S. 2019/0127270, the publication of the application (“Pub”).  Paragraph 0035 is for a varnish product as indicated at ¶ 0027 as is the support from ¶s 0025-0060 indicated as support for the other amendments and the newly added claims.  Claim 3 as amended is now drawn to a new invention, namely, "A pharmaceutical primary glass container having a coating comprising cross-linked glycidoxypropyltrimethoxysilane and phenyltriethoxysilane".  Also Claim 11 is drawn to the pharmaceutical primary glass container according to claim 3, wherein the coating is formed from a varnish product comprising glycidoxypropyltrimethoxysilane and phenyltriethoxysilane.”  So the glycidoxypropyltrimethoxysilane and phenyltriethoxysilane are recited without being cross-linked for this varnish product.  Other amended and newly added claims are drawn to a pharmaceutical primary glass container according to Claim 3, directly or indirectly, formed from a varnish product.  
Applicant received an action on the merits for the originally elected invention of claims 3-4 of a pharmaceutical primary glass container having a coating of Claim 1 which was with lubrication and anti-scratch properties comprising glycidoxypropyltrimethoxysilane and phenyltriethoxysilane in the Office Action dated 10/28/2020, from the election, without traverse, dated 08/24/2020 of Group III Claims 3-4 over claims of Groups I-II and IV-V.  Group IV had Claims 5-9 drawn to a varnish product for making a coating comprising glycidoxypropyltrimethoxysilane, phenyltriethoxysilane and a solvent.  
Claim 3, as amended, and Claims 4, 11-14 and 25-29, as amended or newly added are directed to a use as a pharmaceutical primary glass container of the varnish product of non-elected claims 5-9.  Claim 3, as amended, and Claims 4, 11-14 and 25-29, as amended or newly added are a separate and distinct invention from originally examined Claims 3-4 of Group III for the same reasons as in the Restriction Requirement dated 6/22/2020.  Such reason was that the common technical feature shared by all the groups of claims of a coating comprising glycidoxypropyltrimethoxysilane and phenyltriethoxysilane was obvious to one of ordinary skill in the art before the effective filing of the pending patent application for example under rationale G of MPEP § 2141 Ill and 2143 | G with reasonable expectation of success from the disclosure of U.S. 5037871, Jones as motivated to have a coating for protection against scratching and abrasion. 
Therefore, applicants have received an action on the merits for the originally presented invention of Claims 3-4, which invention has been constructively elected by original presentation for prosecution on the merits.  . Therefore Claim 3, as amended, and Claims 4, 11-14 and 25-29, as amended or newly added are withdrawn as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.  Therefore the response of 04/04/2022 does not contain non-withdrawn claims for prosecution on the merits. 
Because the above-mentioned reply appears to be bona fide, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a). 

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787